Citation Nr: 0625596	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Sioux Falls, South Dakota.



THE ISSUE

Whether a rating decision in June 1993, which denied 
entitlement to separate 10 percent ratings for each ear for 
bilateral tinnitus, involved clear and unmistakable error.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from December 1982 to April 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.

The appellant seeks retroactive assignment of separate 10 
percent rating for tinnitus in each ear, on the basis of 
clear and unmistakable error (CUE) in the June 1993 rating 
decision which initially granted service connection for 
tinnitus and assigned a 10 percent rating under the 
provisions of diagnostic code 6260 in effect at that time.


FINDING OF FACT

The veteran is receiving a 10 percent schedular rating for 
bilateral tinnitus, which is the maximum rating authorized 
under Diagnostic Code 6260.  A 1993 rating action assigning 
such rating is supported by law at the time entered.


CONCLUSION OF LAW

The June 1993 rating decision did not involve clear and 
unmistakable error.  There is no legal basis for the 
assignment of separate schedular 10 percent disability 
ratings for tinnitus in each ear.  38 U.S.C.A. §§ 1155, 5107, 
5109A (West 2002); 38 C.F.R. §§ 3.105(a), 4.1, 4.87, 
Diagnostic Code 6260 (2002 & 2005); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 1993 rating action, service connection was granted 
for tinnitus and assigned a 10 percent evaluation.  In 
January 2003, the veteran's representative filed a claim to 
have separate 10 percent ratings retroactively assigned for 
each ear, effective from the date of the original grant of 
service connection, on the basis of CUE, and claimed that 
interpretation of the rating criteria, Diagnostic Code 6260, 
allowed for separate 10 percent ratings for each ear.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5100 et seq. (West 2002). 

This case presents one of the judicially recognized 
exceptions.  Here the extant law controls and no amount of 
assistance or additional notice from VA will change the 
outcome.  See generally, Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that statutory interpretation questions are 
not affected by enactment of VCAA).  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Further VCAA does not apply 
to claims of CUE.

Previous determinations which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended. 38 C.F.R. § 
3.105(a) (2005).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable. 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

In the present case, service connection was granted for 
tinnitus in a June 1993 rating decision, and assigned a 10 
percent schedular rating effective from April 1992. Tinnitus 
is evaluated under Diagnostic Code 6260, which was revised 
effective June 13, 2003, to clarify existing VA practice that 
only a single 10 percent schedular evaluation is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, note 2 (2005). See also VAOPGCPREC 2-03; Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000).  This was noted to be 
an explanation of the regulation not a change in the 
regulation.  VA practice had always been to assign a single 
10 percent rating for tinnitus regardless of whether it was 
unilateral or bilateral.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual schedular ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single schedular disability 
rating for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted, and VA 
resumed adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10-percent disability rating is the maximum rating 
available under Diagnostic Code 6260, regardless of whether 
the tinnitus is perceived as unilateral or bilateral. 

The veteran's assertions of clear and unmistakable error are 
based upon disagreement over interpretation of the 
regulation. Accordingly, where, as in this case, the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal terminated because of the absence of legal 
merit or the lack of entitlement under the law.  See, e.g., 
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995). Accordingly, as the veteran is in receipt 
of the highest schedular rating for tinnitus allowed by law, 
the appeal for separate 10 percent schedular ratings for 
tinnitus of each ear, under either the old or revised rating 
criteria, must be denied as a matter of law. 

Regarding the claim for error in the June 1993 rating, no 
such error is found.  In fact the law compels assignment of 
no more then a 10 percent schedular rating, and as such, 
there is no error in the June 1993 rating decision.


ORDER

Entitlement to separate schedular 10 percent ratings for 
tinnitus in each ear is denied and there was no clear and 
unmistakable error in the June 1993 rating decision. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


